UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Shaul Stern, et al.,
Plaintiffs,
v.
The Islamic Republic of Iran, et al.,

Defendants.

VVVVVVVVVV

l

Susan Weinstein, et al.,
Plaintiffs,
v.

The Islamic Republic of Iran, et al.,

Defendants.

VVVVVVVVVV

l

Jenny Rubin, et al.,
Plaintiffs,
v.
The Islamic Republic of Iran, et al.,

Defendants.

VVVVVVVVVV

l

Seth Charles Ben Haim, et al.,
Plaintiffs,
v.
The Islamic Republic of Iran, et al.,

Defendants.

VVVVVVVVVV

Civil No. 00-2602 (RCL)

Civil No. 00-2601 (RCL)

Civil No. 01-1655 (RCL)

Civil No. 02-1811 (RCL)

_________)
)
Seth Charles Ben Haim, et al., )
)
Plaintiffs, )
)

v. ) Civil N 0. 08—520 (RCL)
)
The Islamic Republic of Iran, et al., )
)
Defendants. )
____________)
)
Ruth Calderon-Cardona, et al., )
)
Plaintiffs, )
)

v. ) Misc. No. 14-648 (RCL)
)
Democratic People’s Republic of Korea, )
et al., )
)
Defendants. )
__________)
)
Mary Nell Wyatt, et al., )
)
Plaintiffs, )
)

v. ) Civil No. 08—502 (RCL)
)
Syrian Arab Republic, et al., )
)
Defendants. )
___________)

MEMORANDUM OPINION

Plaintiffs hold a set of substantial money judgments against defendants Islamic Republic
of Iran, Democratic People’s Republic of Korea, and Syrian Arab Republic arising out of claims

brought under the Foreign Sovereign Immunities Act (“FSIA”). Pursuant to those judgments,

plaintiffs seek to attach the defendants’ property allegedly in the possession of the Internet
Corporation for Assigned Names and Numbers (“ICANN”). ICANN has moved to quash the
writs of attachment served on it. Plaintiffs have, in turn, moved for a six month discovery period
and a corresponding extension of time to respond to ICANN’s motion to quash and its answers to
the writs of attachment. For the following reasons and after consideration of the parties’ brieﬁng
and the applicable law, the Court holds that ICANN’s motion to quash is GRANTED and
plaintiffs’ motion for discovery is DENIED.

I. BACKGROUND

A. The Internet and the Domain Name System

Any device connected to the Internet is identiﬁed by a unique Internet Protocol (“IP”)
address, consisting of a series of numbers separated by periods. Oﬂice Depot Inc. v. Zuccarini,
596 F.3d 696, 698 (9th Cir. 2010) (internal citation and quotation marks omitted). Because IP
addresses in their bare form are unmemorable, the Domain Name System was created to allow
people to more easily remember and ﬁnd places on the Internet. ICANN, Beginner ’5 Guide to
Domain Names 3 (2010), available at https://www.icann.org/en/system/ﬁles/ﬁles/domain-
names-beginners-guide-Oédecl0-en.pdf. Under this system, IP addresses are given alphanumeric
identiﬁers called domain names. Id. A domain name consists of a top level domain (“TLD”)
and second level domains within that TLD. Id. The TLD is the series of characters that are to
the right of the last period in a domain name. For example, “.gov” is the TLD for the domain
name assigned to this Court. A second level domain is the series of characters to the left of the
last period in a domain name. Id For example, “google” is the second level domain in
“googlecom.” Second level domains are subdivisions of TLDs and are registered within the
TLDs. Ofﬁce Depot, Inc, 596 F.3d at 776 (internal citation and quotation marks omitted).

Country code TLDs (“ccTLDs”) are a particular type of TLD which carry a two letter

code identifying a relationship to a particular country. ICANN, ICP—I: Internet Domain Name
System Structure and Delegation (ccTLD Administration and Delegation) (1999), available at
https://www.icann.org/resources/pages/delegation-20l2-02-25-en. The ccTLDs are operated by
“managers” for that country. Id. Managers” duties include “assignment of domain names,
delegation of subdomains and operation of nameservers.” Id.

Information about the names and locations of the various TLDs on the Internet is stored
on the “root zone ﬁle,” which is the authoritative listing of this information on the Internet.
IANA Functions and Related Root Zone Management Transition Questions and Answers, Nat’l
Telecommc’ns & Info. Admin, U.S. Dep’t of Commerce, http://www.ntia.doc.gov/other-
publication/2014/iana-functions-and-related—root—zone-management-transition—questions-and-
answ (last visited Nov. 6, 2014). The root can be analogized to a phone book for the Internet.
Id.

With the foregoing foundational concepts in mind, the basic roadmap for what occurs
between the moment a user types a domain name into an Internet browser and the moment the
corresponding webpage appears on the user’s screen can be described. The DC. Circuit has

succinctly done so as follows:

When ordered to translate an unknown domain name into an Internet Protocol
number, a computer will ask its Internet Service Provider’s server if it knows the
domain name and corresponding Internet Protocol number. If that server lacks
the information, it will pass the query to a ‘root server,” also called a ‘root zone’
ﬁle, the authoritative and highest level of the domain name system database. The
root zone ﬁle directs the query to the proper top-level domain zone ﬁle, which
contains the domain names in a given domain and their corresponding Internet

Protocol numbers.
Thomas v, Network Solutions, Inc, 176 F.3d 500, 503—04 (DC. Cir. 1999) (internal citations
omitted). Thus, the Internet Domain Name System operates as something of a pyramid. The
root zone ﬁle, at the top of the pyramid, contains information on the TLDs within the system and

the location of the registries for those TLDs. Id. Registries of the TLDs, in turn, contain IP

4

address information on domain names logged within that TLD, which ultimately leads a
computer (and its user) to the ﬁnal Internet destination looked for. Oﬂice Depot, Inc, 596 F.3d
at 698—99 (internal citation and quotation marks omitted).

B. ICANN’s Role

ICANN is a non-proﬁt corporation that performs the Internet Assigned Numbers
Authority (“IANA”) functions under a contract with the United States government. IANA
functions, Nat’l Telecommc’ns & Info. Admin, U.S. Dep’t of Commerce,
http://www.ntia.doc.gov/category/iana-functions (last visited Nov. 6, 2014). Of relevance to
these proceedings, these IANA functions include managing the process of delegation and re-
delegation of TLDs (including ccTLDs). Award/Contract No. SA1301-12-CN-0035 Between
Us. Dep’t of Commerce and ICANN 1i C.2.9.2.c, available at
http://www.ntia.doc.gov/ﬁ1es/ntia/publications/sf_26_pg_1-2-ﬁnal__award_and*sacs.pdf. This
means that ICANN is responsible for recommending the entities that shall perform the functions
of a ccTLD manager and for recommending corresponding changes to the root zone file. See id.
(stating that ICANN “shall submit its recommendations” regarding delegation or re—delegation of
a ccTLD to the Contracting Officer’s Representative, ie. a US. government official). “The
delegation or redelegation process is designed to assign or re-assign a ccTLD to a manager,”
with such a change being implemented by a change to the root zone to indicate the TLD and its
related manager. Delegating 0r redelegating a country-code top-level domain (ccTLD), IANA,
http://www.iana.org/help/cctld-delegation (last visited Nov. 6, 2014).

C. Procedural History

Writs of attachment were issued against ICANN on June 24, 2014, seeking defendants’
money, property, or credits in ICANN’s possession. ECF No. 24.1 ICANN responded with (l)

1 For the sake of simplicity, all citations of the ﬁlings in these matters are to the ﬁrst named case in the caption,
Stern v. Islamic Republic of Iran, Civil No. 00-2602 (RCL).

5

objections and answers to the writs, ECF No. 28, and (2) a motion to quash the writs of
attachment, ECF No. 29. Plaintiffs then ﬁled a motion for discovery and for an extension of time
to respond to ICANN’s motion to quash the writs of attachment in order to better respond to
certain factual assertions made in ICANN’s motion. ECF No. 46. Each motion is now ripe for
consideration.
II. LEGAL STANDARD AND DISCUSSION

A. Applicable Law

Federal Rule of Civil Procedure 69(a)(1) provides that the “procedure on execution—~and
in proceedings supplementary to and in aid of judgment or execution—must accord with the
procedure of the state where the court is located.” Fed. R. Civ. P. 69(a)(l). Furthermore,
“[u]nder the FSIA, local law on attachment and execution control[s] any dispute.” Estate of
Heiser v. Islamic Republic of Iran, 807 F. Supp. 2d 9, 20 (D.D.C. 2011). The District of
Columbia Code states that an “attachment may be levied upon the judgment debtor’s goods,
chattels, and credits.” DC. Code § 16-544. This includes property in the possession of a third
person. Id. § 16-507.

B. Country Code Top Level Domains Are Not Subject to Attachment in the District
of Columbia

There is little authority on the question of whether Internet domain names may be

attached in satisfaction of a judgment. Indeed, no reported decision of any American court
appears to have decided the specific issue of whether a ccTLD may be attached. The Virginia
Supreme Court’s discussion of these issues in Network Solutions, Inc. v. Umbra Int ’1, Inc, 529
S.E.2d 80 (Va. 2000) is helpful in illuminating the questions presented. There, the court held
that a domain name could not be garnished by a judgment creditor under the relevant Virginia
statute because it was “inextricably bound” to the domain name services provided by the registry

operator. Id. at 86. The court elaborated: “[W]hatever contractual rights the judgment debtor

6

has in the domain names at issue in this appeal, those rights do not exist separate and apart from
[the registry] services that make the domain names operational Internet addresses.” Id. The
court further observed that allowing garnishment of a registry’s services as part of gamishing a
right to a domain name would mean that “practically any service would be garnishable.” Id. at
86—87.

The Court ﬁnds this reasoning persuasive as applied to District of Columbia attachment
law as well. The ccTLDs exist only as they are made operational by the ccTLD managers that
administer the registries of second level domain names within them and by the parties that cause
the ccTLDs to be listed on the root zone ﬁle. A ccTLD, like a domain name, cannot be
conceptualized apart from the services provided by these parties. The Court cannot order
plaintiffs’ insertion into this arrangement. Cf United States ex rel. Global Bldg. Supply, Inc. v.
Harkins Builders, Inc., 45 F.3d 830, 833 (4th Cir. 1995) (holding that “where the property is in
the form of a contract right, the judgment creditor does not ‘step into the shoes’ of the judgment
debtor and become a party to the contract, but merely has the right to hold the garnishee liable
for the value of that contract right”).

While interpretations of the DC. Code are sparse, they tend to support this understanding
of ccTLDs. The District of Columbia Court of Appeals has held that “money payable upon a
contingency or condition is not subject to garnishment until the contingency has happened or the
condition has been fulﬁlled.” Cummings Gen. Tire Co. v. Volpe Constr. Ca, 230 A.2d 712, 713
(DC. 1967). Thus, payments under a contract that are conditioned upon completion of the work
contracted for are not subject to garnishment because the “existence and amount” of the debt is
“contingent and uncertain.” Id. While this suit does not squarely ﬁt within the rule articulated
by the court in Cummings General Tire, that rule does illuminate the fact that courts may not,

through garnishment proceedings, insert a judgment creditor into an ongoing contractual

arrangement that necessarily requires continued work or services to have value. Here, the
ccTLDs only have value because they are operated by ccTLD managers and because they are
connected to computers around the world through the root zone.2 D.C. law does not allow their

attachment.3

III. CONCLUSION

For the preceding reasons, the Court concludes that the country code Top Level Domain
names at issue may not be attached in satisfaction of plaintiffs’ judgments because they are not
property subject to attachment under District of Columbia law.

An Order shall issue this date consistent with this Memorandum Opinion.

Signed by Royce C. Lamberth, United States District Judge, on November 10, 2014.

2 The Court notes thatjudicial decisions have construed domain names to be a form of intangible property. See, e. g.,
Kremen v. Cohen, 337 F.3d 1024, 1030 (9th Cir. 2002). But the conclusion that ccTLDs may not be attached in
satisfaction of ajudgment under District of Columbia law does not mean that they cannot be property. It simply
means that they are not attachable property within this statutory scheme. Indeed, in Network Solutions, the Virginia
Supreme Court nodded to this precise point in stating that it was not “essential to the outcome of this case to decide
whether the circuit court correctly characterized a domain name as a ‘form of intellectual property.”’ Network
Solutions, Inc., 529 S.E.2d at 86.

3 Because the Court concludes that ccTLDs may not be attached as a matter of District of Columbia law, there are no
factual disputes that require further consideration. Therefore, the Court denies plaintiffs’ motion for discovery as
moot.

8